 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JONATHAN MARZETTE HANKS,                          No. 1:19-cv-01412-DAD-SAB (HC)
12                      Petitioner,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DENYING
14   KEN CLARK,                                        MOTION TO STAY, AND DENYING
                                                       PETITION FOR WRIT OF HABEAS
15                      Respondent.                    CORPUS
16                                                     (Doc. Nos. 1, 3, 5)
17

18

19           Petitioner Jonathan Marzette Hanks is a state prisoner proceeding pro se with a petition

20   for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United

21   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22           On October 22, 2019, the assigned magistrate judge issued findings and

23   recommendations, recommending that the pending petition for federal habeas relief be denied as

24   an unauthorized second or successive petition and for failure to exhaust state judicial remedies.

25   (Doc. No. 3.) The findings and recommendations were served on petitioner and contained notice

26   that any objections thereto were to be filed within thirty (30) days of the date of service. On

27   November 19, 2019, petitioner filed timely objections and a motion to stay. (Doc. No. 5.)

28   /////
                                                      1
 1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

 3   objections, the court concludes that the findings and recommendation are supported by the record

 4   and proper analysis.

 5           In his objections, petitioner does not dispute that the claims he raises in his pending

 6   petition are currently also pending in state court. (Doc. Nos. 3 at 2; 5 at 5–6.) Instead, he argues

 7   that “circumstances exist that render such process ineffective to protect” his rights. (Doc. No. 5 at

 8   1–6.) 28 U.S.C. § 2254 (b)(1)(B)(ii). However, his arguments in this regard are unpersuasive;

 9   petitioner merely disputes the way various state courts have interpreted and characterized his

10   claims for habeas relief, and he raises no substantive challenge to the legal reasoning or

11   conclusions of the state courts. (See Doc. No. 5 at 5–6.)

12           Second, petitioner argues that the petition filed in the instant proceeding should be

13   construed as a first amended petition in a federal habeas action he previously in this court

14   challenging the same underlying state conviction, Hanks v. Biter, No. 1:18-cv-00202-LJO-SKO

15   (E.D. Cal. Feb. 19, 2019), rather than a successive petition. (Doc. No. 5 at 6.) It is correct that

16   the Ninth Circuit has held that “when a pro se petitioner files a new petition in the district court

17   while an earlier-filed petition is still pending, the district court must construe the new petition as a

18   motion to amend the pending petition rather than as an unauthorized second or successive

19   petition.” Goodrum v. Busby, 824 F.3d 1188, 1192 (9th Cir. 2016) (final emphasis added) (citing

20   Woods v. Carey, 525 F.3d 886, 887–90 (9th Cir. 2008)). Here, however, the instant petition was
21   filed on October 7, 2019, after petitioner’s first petition had already been denied on February 19,

22   2019. See Order, Hanks v. Biter, No. 1:18-cv-00202-LJO-SKO (E.D. Cal. Feb. 19, 2019).

23   Accordingly, the court declines to construe the instant petition as an amended petition in

24   petitioner’s federal habeas action he previously filed in this court.1

25   /////

26   1
       The court notes that petitioner has already filed at least nine state post-conviction collateral
27   challenges and two petitions for federal habeas relief. All of them, save for the pending petition,
     have been denied. See Order, Hanks v. Biter, No. 1:18-cv-00202-LJO-SKO, at *2–3 (E.D. Cal.
28   Feb. 19, 2019)
                                                       2
 1          Third, petitioner argues that the instant petition should be considered on its merits and

 2   granted because he has established that his claims rely “on a new rule of constitutional law made

 3   retroactive to cases on collateral review that was previously unavailable.” (Doc. No. 5 at 7.)

 4   However, before a second or successive habeas petition may be considered, the petitioner must

 5   “move in the appropriate court of appeals for an order authorizing the district court to consider

 6   the application.” 28 U.S.C. § 2244(b)(3)(A). Petitioner has failed to do so here and, as a result,

 7   the court lacks jurisdiction over his petition. See Burton v. Stewart, 549 U.S. 147, 157 (2007).

 8          Finally, petitioner further argues that exhaustion of his claims is not required and,

 9   alternatively, seeks a stay of these proceeding in order to exhaust his claims in state court if

10   exhaustion is found to be required. (Doc. No. 5 at 6.) However, the court concludes that a stay is

11   not warranted here in light of the court’s finding that the instant petition is an unauthorized

12   successive petition.

13          Having found that petitioner is not entitled to habeas relief, the court now turns to whether

14   a certificate of appealability should issue. A petitioner seeking a writ of habeas corpus has no

15   absolute entitlement to appeal a district court’s denial of his petition, and an appeal is only

16   allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003); 28 U.S.C.

17   § 2253. Where, as here, the court denies habeas relief on procedural grounds without reaching

18   the underlying constitutional claims, the court should issue a certificate of appealability if

19   “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

20   been resolved in a different manner or that the issues presented were ‘adequate to deserve
21   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

22   Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)). In the present case, the court finds that

23   reasonable jurists would not find the court’s determination that the petition should be denied to be

24   debatable or wrong, or that petitioner should be allowed to proceed further.

25          Accordingly:

26          1.      The findings and recommendations issued on October 22, 2019 (Doc. No. 3) are
27                  adopted in full;

28          2.      Petitioner’s motion to stay (Doc. No. 5) is denied;
                                                       3
 1        3.    The petition for writ of habeas corpus (Doc. No. 1) is denied;

 2        4.    The Clerk of the Court is directed to close the case; and

 3        5.    The court declines to issue a certificate of appealability.

 4   IT IS SO ORDERED.
 5
       Dated:   April 8, 2020
 6                                                     UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   4
